 1

 2

 3

 4

 5
                             UNITED STATES DISTRICT COURT
 6
                                    DISTRICT OF NEVADA
 7

 8   JAMES MATLEAN,                               Case No. 3:16-cv-00233-HDM-CLB
 9                              Petitioner,
           v.                                                    ORDER
10
     BRIAN WILLIAMS, et al.,
11
                               Respondents.
12

13         Petitioner James Matlean has filed a habeas petition pursuant

14   to   28    U.S.C.   §   2254   challenging    his   state   court   conviction,

15   pursuant to a guilty plea, of first-degree murder and conspiracy

16   to commit murder.       (ECF No. 19 at 7).      The second amended petition,

17   filed by counsel, is before the court for review of the merits of

18   the surviving claims. (ECF No. 19). Respondents have answered (ECF

19   No. 40), and Matlean has replied (ECF No. 44).

20         Matlean has also filed a motion for evidentiary hearing. (ECF

21   No. 45). Respondents have opposed (ECF No. 48), and Matlean has

22   replied (ECF No. 49).

23   I. Background

24         On February 21, 2008, James Matlean broke into the home of

25   Ben and Melissa Oxley, where he shot and killed Ben as he slept.

26   (ECF No. 20-7 at 8-10; ECF No. 23-26 (Tr. 29)). Although Matlean

27   also intended to kill Melissa, who was sleeping next to Ben, he

28   became afraid and left before doing so. (ECF No. 20-7 at 17).


                                              1
 1          At the time of the murder, Matlean was living with and dating

 2   Ben’s ex-wife, Dawn. (ECF No. 23-3 (Tr. 57, 108)).   Dawn was angry

 3   at Ben because he had custody of their daughter. (Id. at 75, 107,

 4   125). On the night of February 20, 2008, Matlean and Dawn were

 5   drinking when Dawn stated she wanted Ben dead, and Matlean, in

 6   response, offered to kill Ben with a shotgun. (Id. at 59-60).

 7          Also present during this conversation were Dawn’s son, Devin,

 8   and Devin’s friend. According to Devin, Dawn said she wanted Ben

 9   dead, Matlean said he would go kill him now, and she said either

10   “I want you to go kill him” or “I want him dead now.” (Id. at 59-

11   60). Matlean said he would blow Ben away with a shotgun. (Id. at

12   61).

13          According to Matlean, Dawn solicited Ben’s murder and helped

14   him commit it. Matlean claims that Dawn drew a diagram of Ben’s

15   house, told him where to go in the house, and accompanied him to

16   the house that night. (ECF No. 20-7 at 8-10; ECF No. 23-26 at 29,

17   31-34).

18          Dawn, on the other hand, denies asking Matlean to kill Ben,

19   and instead asserts that what she really said was that she wanted

20   Ben to fall off the face of the earth, and when Matlean asked if

21   she really wanted Ben killed, she told him “no.” (ECF No. 23-3

22   (Tr. 112-14)). Dawn further denies assisting Matlean in the murder

23   or accompanying him to Ben’s house. Instead, according to Dawn,

24   she fell asleep on the couch after telling Matlean not to kill

25   Ben, only to be awoken by him some time later with the words, “It’s

26   done.” (Id. at 115). Matlean then asked Dawn to follow him to his

27   mom’s house so he could leave his truck there, which Dawn did.

28   (Id. at 116-17).


                                       2
 1        In April 2008, a friend of Dawn’s son, Devin, told authorities

 2   who were investigating the murder that the night of February 20,

 3   2008, Matlean was drunk and talking about killing Ben with a

 4   shotgun. (See ECF No. 23-28 at 9).

 5        In   September   2008,   Matlean   told   investigators   that   he

 6   overheard someone talking about throwing the murder the weapon

 7   into the Carson River. (Id. at 10-11).

 8        In January 2009, an inmate who was in jail with Matlean told

 9   investigators that Matlean had said he lied about the firearm’s

10   location and was nervous that authorities would actually find it.

11   (Id. at 11).

12        In August 2009, Dawn called the police and stated, “If I

13   confess to the murder of my ex-husband, will you put me in prison?” 1

14   (ECF No. 23-3 (Tr. 147-48)). After several more interviews, Dawn

15   was granted immunity in exchange for her testimony against Matlean.

16   (See id. at 154).

17        In June 2010, Matlean was charged by way of criminal complaint

18   with first degree murder with use of a deadly weapon. (ECF No. 23-

19   2). After a two-day long preliminary examination, Matlean was bound

20   over on the charges. (ECF Nos. 23-3 & 23-4). At the arraignment

21   before Judge Gibbons, defense counsel stipulated that probable

22   cause to bind Matlean over existed based on Devin’s testimony, but

23   that Dawn’s testimony was unbelievable and insufficient to sustain

24   charges. (ECF No. 23-6 (Tr. 5)).

25        On January 28, 2011, Matlean met with investigators and gave

26   a statement confessing to the crime, but the statement was for the

27
     1 The PSR reflects that Dawn called stating, “I can’t take it anymore.
28   I did it. Take me to prison.” (ECF No. 23-28 at 11).

                                        3
 1   purposes of plea negotiations only and could not be used against

 2   Matlean unless agreement was reached; the parties referred to this

 3   as his “Kastigar statement” throughout the proceedings. (ECF No.

 4   20-7). In December 2011, Matlean entered into a plea agreement in

 5   which he agreed to plead guilty to an amended information charging

 6   him with first degree murder and conspiracy to commit murder, and

 7   the   State   agreed   to   recommend   a   sentence   of   life   with   the

 8   possibility of parole after 20 years on the murder charge, with a

 9   consecutive term of ten years with the possibility of parole on

10   the conspiracy charge. (ECF Nos. 23-24 & 23-25). The plea agreement

11   provided that

12         at the time of sentencing the State may present
           arguments, facts and/or witnesses in support of the plea
13         agreement. The State also reserves the right at
           sentencing   to   provide   the  Court   with   relevant
14         information that may not be in the Court’s possession;
           to call victim(s) to make victim impact statement(s); to
15         question defendant’s character witnesses; to comment on
           the circumstances of the crime and the defendant’s
16         criminal history, and; to correct factual misstatements
           made by the defendant or his/her character witnesses.
17
     (ECF No. 23-25 at 2). The agreement also required Matlean to
18
     provide a truthful statement about the crime and allowed the State
19
     the right to withdraw from the plea agreement if that statement
20
     was false. (Id. at 2-3).
21
           At the change of plea hearing on December 20, 2011, Matlean
22
     represented that he had read, understood and had no questions about
23
     the amended information and the plea agreement, and that he had
24
     gone over the whole agreement with his attorney before signing.
25
     (ECF No. 23-26 (Tr. 3-5)). He represented to the court that he was
26
     not pleading guilty under duress or any promises of leniency and
27

28


                                         4
 1   -- three times -- stated that he was not under the influence of

 2   any controlled substances. (Id. at 18-20, 26).

 3        Matlean indicated that he understood the three sentencing

 4   options   available   to     the    court,   including   life      without   the

 5   possibility   of   parole,    and    that    the   Division   of    Parole   and

 6   Probation would be making its own recommendation which might not

 7   be the same as the parties’ agreed-upon sentence. (Id. at 13-14,

 8   17). Matlean indicated he understood that victim impact statements

 9   might be made during his sentencing hearing and that the State

10   would not be able to control what they said. (Id. at 11-13).

11        The State also noted, and Matlean indicated he understood,

12   that the truthfulness of Matlean’s “Kastigar statement” still had

13   to be investigated and evaluated. (Id. at 9-10, 17).

14        When asked about the facts of the crime, Matlean provided

15   several cogent and thorough answers to explain what happened that

16   night. (Id. at 30-34). He stated that although he was under the

17   influence of drugs and alcohol when he shot Ben, he had made a

18   choice to commit the murder and he knew what he was doing. (Id. at

19   35; 40-41).

20        Matlean’s attorney, Kenneth Stover, indicated to the court

21   that he and Matlean had fully gone over the potential defenses in

22   the case, including diminished capacity, but that Matlean wanted

23   to plead guilty and accept moral responsibility for the crime.

24   (Id. at 21-22; 35-37). Stover said, “I didn’t tell him to do this.

25   He told me he wanted to do this.” (Id. at 22). When asked if Mr.

26   Stover’s statements were accurate, Matlean replied “yes.” (Id.)

27        The court asked Matlean several times if he still wanted to

28   plead guilty; each time Matlean responded that he did. (Id. at 16,


                                            5
 1   24, 44).   The court accepted the plea as having been entered freely

 2   and voluntarily.

 3          Sometime after the change of plea, Matlean asked Stover to

 4   file a motion to withdraw the plea.      (ECF No. 23-32 at 5 n.7).

 5   Stover refused to do so. (Id.)    Stover represented in writing and

 6   in court that Matlean asked to withdraw his plea because he felt

 7   that the court, in its many questions to him during the plea

 8   canvass, was suggesting that he should not plead.     (See id.; ECF

 9   No. 23-30 (Tr. 53-54)).

10          On February 27, 2012, Matlean signed a written statement for

11   purposes of sentencing. In it, Matlean said that after murdering

12   Ben, he tried to drink his remorse away, and that “[i]f I were to

13   have gone to trial like my attorney wanted to, I had a very good

14   chance of walking away from this, but I would be walking right

15   into the hands of death. Eventually I would have killed myself one

16   way or another.” (ECF No. 23-28 at 16). He expressed deep remorse

17   and said that he wanted to take a plea in order to not put Ben’s

18   family through the traumatic events again. (Id.)

19          Sentencing took place on March 16, 2012. (ECF No. 23-30).

20   Probation recommended a life without the possibility of parole on

21   the murder charge. (ECF No. 23-28 at 15).   The State asked for the

22   sentence agreed upon by the parties in their agreement. (ECF No.

23   23-30 at 57).

24          A central point of discussion at sentencing involved whether

25   Matlean had been truthful and whether his statement would be of

26   use to the prosecution in bringing charges against Dawn. (Id. at

27   40).

28


                                       6
 1          The topic first arose during the testimony of Ron Elges,

 2   defendant’s witness who had also happened to participate in the

 3   investigation of the crime. The court asked the prosecutor if he

 4   would be asking Elges any questions on the usefulness of Matlean’s

 5   statement. (Id. at 39). The prosecutor declined. (Id.)

 6          Later, in addressing the issue, the prosecutor argued that

 7   Matlean’s and Dawn’s statements were consistent in all but one

 8   respect: whether Dawn went with Matlean to Ben’s or whether she

 9   stayed   home.   And   he   stated:   “As   we   sit   here   today,   I   have

10   insufficient evidence to tell you which one of them is telling the

11   truth and which one is lying. There’s arguments that could be made

12   on both sides, but there’s certainly not sufficient evidence to

13   tell you that.” (Id. at 58). The court asked if the prosecutor

14   meant that there was insufficient corroborating evidence to charge

15   Dawn, because an accomplice’s testimony alone was not enough. (Id.

16   at 59). The prosecutor agreed that’s what he meant. (Id.)

17          The prosecutor further stated that he did not want it to sound

18   as if Matlean didn’t comply with the plea agreement, because

19   Matlean did. (Id. at 59). The prosecutor also explained that Dawn

20   did not have an immunity agreement; she had an agreement to

21   cooperate and tell the truth.         He stated that Dawn did cooperate

22   because she testified but that it was still an open book on whether

23   she had materially lied. (Id. at 61). The court responded: “Well,

24   you can see the dilemma this creates for the court, because someone

25   who is cooperating and truthful is a lot different than someone’s

26   whose [sic] lying and obstructing.” (Id. at 61). The prosecutor

27   responded, “Correct,” and then turned to another topic. (Id. at

28   62).


                                           7
 1          Stover, for his part, did follow up on the court’s inquiry by

 2   asking Elges whether he believed “only half the book of justice

 3   has been written in this case.” Elges responded that there were

 4   two statement and it remained to be determined who was telling the

 5   truth, so until the absolute truth was determined, the case was

 6   not over. (Id. at 40). Stover then commented: “I’m at a loss to

 7   wonder why someone would think James is lying. He’s going to prison

 8   for the rest of his life. What’s he have to lie about?” (Id. at

 9   40).

10          Later, Stover argued that Dawn “lied through her teeth” at

11   the    preliminary   hearing    and   pointed   out   several   reasons   her

12   testimony    was   suspect.    (Id.   at   46-47,   50-51).   These   reasons

13   included the fact that Dawn initially said, “I did it,” when

14   contacting authorities, although she then she changed her mind and

15   to say she didn’t. (Id. at 52).

16          Another point touched on at sentencing was Matlean’s decision

17   to plead.    Stover argued that he wanted to go to trial but that

18   Matlean said he did not want to risk being found not guilty. (Id.

19   at 48). The court asked if there was any chance that Matlean might

20   be having buyer’s remorse and whether he might argue that he was

21   coerced or tricked into pleading. (Id. at 51-52). Stover responded

22   that the court’s careful plea canvass did cause Matlean to believe

23   that the court did not want him to plead guilty, but that Stover

24   explained to him that the court’s questions were only to make sure

25   that Stover was doing his job. (Id. at 53-54).

26          In his statement to the court, Matlean took responsibility

27   for his actions and stated that pleading guilty was the only thing

28


                                            8
 1   he could do to make amends for his crime, and that he felt truly

 2   sorry for what he had done. (Id. at 78-79).

 3        In pronouncing its sentence, the court stated that absent

 4   Matlean’s cooperation, it would have been a very easy sentencing

 5   decision,   because   the     crime    was   severe,   traumatic   and

 6   premeditated. (Id. at 79). It stated that Matlean’s cooperation

 7   was a mitigating factor that made the decision more difficult.

 8   (Id. at 80). Nevertheless, in the end, the court sentenced Matlean

 9   to life without the possibility of parole on the murder charge,

10   with a concurrent 4-10 years on the conspiracy charge. (ECF No.

11   23-31).

12        Stover immediately filed a motion for reconsideration. (ECF

13   No. 23-32). In it, he argued, among other things, that the State

14   erroneously suggested or allowed the court to believe that Matlean

15   had not been cooperative or that his version of events could not

16   be believed. (See id.)      The State opposed by arguing, primarily,

17   that the court was without jurisdiction to consider the defendant’s

18   motion. (ECF No. 23-33). In reply, counsel asked the court to

19   construe his motion as a motion to withdraw plea. (ECF No. 23-34).

20        The motion was denied. (ECF No. 23-35). In its order, the

21   court thoroughly explained the reasoning behind its sentencing

22   determination, the factors both aggravating and mitigating. (Id.

23   at 6-11). It explained that the extent of Matlean’s cooperation

24   was the most difficult factor to evaluate, as no charges had yet

25   been brought against Dawn. (Id. at 9). But it explicitly noted

26   that it made no finding as to whether Matlean was telling the truth

27   or lying. (Id. at 9-10). It pointed out that the State neither

28   implied the plea agreement was deficient nor that it should not be


                                        9
 1   honored. (Id. at 5). Finally, it noted that the questions it asked

 2   could have only helped Matlean because the court thought the

 3   recommended sentence was too lenient. (Id. at 11).

 4          On appeal, the Nevada Supreme Court affirmed (ECF No. 23-40).

 5   Matlean then filed a state court petition for habeas relief, and

 6   counsel was appointed to assist him. (ECF Nos. 23-42 & 23-44). The

 7   state court conducted an evidentiary hearing at which Matlean

 8   testified. (ECF No. 23-53). During the hearing, Matlean testified

 9   repeatedly that he took the plea only because his attorney promised

10   him $20,000 to do so, and also that the plea was not knowing and

11   voluntary because he was under the influence of medications and

12   did not understand what he was doing. (See id.) Although Matlean’s

13   trial counsel, Kenneth Stover, was present at the hearing, neither

14   side called him to testify. (See id.)

15          The trial court denied the petition. (ECF No. 23-54). Matlean

16   appealed.   Matlean’s   appellate   counsel   appeal   filed   a   renewed

17   motion for evidentiary hearing in the trial court, along with a

18   motion to stay appellate proceedings, both of which were denied.

19   (ECF Nos. 23-58, 23-61, 23-65 & 23-66).        In the end, the Nevada

20   Supreme Court affirmed the trial court’s decision. (ECF No. 23-

21   72).

22          Matlean thereafter initiated the instant § 2254 proceedings.

23   Several claims have been dismissed as untimely. 2 The remaining

24
     2 Matlean previously filed a motion for reconsideration of the court’s
25   dismissal of the claims as untimely. The motion was filed pursuant to
     the Ninth Circuit’s decision Ross v. Williams, 896 F.3d 958, 961 (9th
26   Cir. 2018). The court denied the motion, concluding that even under Ross,
     the claims were untimely. At the time of the court’s order, the Ninth
27   Circuit’s decision was pending rehearing en banc. Since that time, the
     en banc opinion was issued. Ross, 2020 WL 878518 (9th Cir. 2020). The
28   court has reviewed the opinion and all relevant pleadings on file in

                                         10
 1   claims of the second amended petition are before the court for

 2   consideration on the merits and/or a determination as whether

 3   Matlean has established cause and prejudice for the procedural

 4   default of the claims.

 5   II. Standards

 6        A. Merits

 7        28 U.S.C. § 2254(d) provides the legal standards for this

 8   Court’s consideration of the merits of the petition in this case:

 9        An application for a writ of habeas corpus on behalf of
          a person in custody pursuant to the judgment of a State
10        court shall not be granted with respect to any claim
          that was adjudicated on the merits in State court
11        proceedings unless the adjudication of the claim –
12        (1)   resulted in a decision that was contrary to, or
                involved an unreasonable application of, clearly
13              established Federal law, as determined by the
                Supreme Court of the United States; or
14
          (2) resulted in a decision that was based on an
15        unreasonable   determination of the facts in light of
          the evidence presented in the     State         court
16        proceeding.
17
          AEDPA “modified a federal habeas court’s role in reviewing
18
     state prisoner applications in order to prevent federal habeas
19
     ‘retrials’ and to ensure that state-court convictions are given
20
     effect to the extent possible under law.” Bell v. Cone, 535 U.S.
21
     685, 693-694 (2002). This court’s ability to grant a writ is
22

23
     this matter and concludes that the en banc decision does not change the
24   court’s finding as to the timeliness of the claims in this case.
     Importantly, although the en banc court expanded the range of documents
25   attached to a petition that may be considered part of the petition for
     relation back purposes, it still held that facts in attached documents
26   may be considered only to the extent they relate to facts and claims
     asserted in the body of the petition itself. See id. at *5. As the court
27   previously noted, the petition in this case contains no claims and no
     facts. (ECF No. 35 at 4). Accordingly, none of the attached documents
28   may be considered for relation back purposes.

                                        11
 1   limited to cases where “there is no possibility fairminded jurists

 2   could disagree that the state court’s decision conflicts with

 3   [Supreme Court] precedents.” Harrington v. Richter, 562 U.S. 86,

 4   102 (2011). The Supreme Court has emphasized “that even a strong

 5   case for relief does not mean the state court’s contrary conclusion

 6   was unreasonable.” Id. (citing Lockyer v. Andrade, 538 U.S. 63, 75

 7   (2003)); see also Cullen v. Pinholster, 563 U.S. 170, 181 (2011)

 8   (describing the AEDPA standard as “a difficult to meet and highly

 9   deferential standard for evaluating state-court rulings, which

10   demands that state-court decisions be given the benefit of the

11   doubt”) (internal quotation marks and citations omitted.)

12           A state court decision is contrary to clearly established

13   Supreme Court precedent, within the meaning of 28 U.S.C. § 2254,

14   “if the state court applies a rule that contradicts the governing

15   law set forth in [the Supreme Court’s] cases” or “if the state

16   court     confronts   a   set   of        facts   that   are   materially

17   indistinguishable from a decision of [the Supreme Court] and

18   nevertheless arrives at a result different from [the Supreme

19   Court’s] precedent.” Andrade, 538 U.S. 63 (quoting Williams v.

20   Taylor, 529 U.S. 362, 405-06 (2000), and citing Bell, 535 U.S. at

21   694).

22           A state court decision is an unreasonable application of

23   clearly established Supreme Court precedent, within the meaning of

24   28 U.S.C. § 2254(d), “if the state court identifies the correct

25   governing legal principle from [the Supreme Court’s] decisions but

26   unreasonably applies that principle to the facts of the prisoner’s

27   case.” Andrade, 538 U.S. at 74 (quoting Williams, 529 U.S. at 413).

28   The “unreasonable application” clause requires the state court


                                          12
 1   decision to be more than incorrect or erroneous; the state court’s

 2   application   of    clearly     established         law   must      be   objectively

 3   unreasonable. Id. (quoting Williams, 529 U.S. at 409).

 4        To the extent that the state court’s factual findings are

 5   challenged, the “unreasonable determination of fact” clause of §

 6   2254(d)(2) controls on federal habeas review. E.g., Lambert v.

 7   Blodgett, 393 F.3d 943, 972 (9th Cir. 2004). This clause requires

 8   that the federal courts “must be particularly deferential” to state

 9   court factual determinations. Id. The governing standard is not

10   satisfied by a showing merely that the state court finding was

11   “clearly    erroneous.”    Id.     at        973.    Rather,        AEDPA   requires

12   substantially more deference:

13        .... [I]n concluding that a state-court finding is
          unsupported by substantial evidence in the state-court
14        record, it is not enough that we would reverse in similar
          circumstances if this were an appeal from a district
15        court decision. Rather, we must be convinced that an
          appellate panel, applying the normal standards of
16        appellate review, could not reasonably conclude that the
          finding is supported by the record.
17

18   Taylor v. Maddox, 366 F.3d 992, 1000 (9th Cir. 2004); see also

19   Lambert, 393 F.3d at 972.

20        Under 28 U.S.C. § 2254(e)(1), state court factual findings

21   are presumed to be correct unless rebutted by clear and convincing

22   evidence.   The    petitioner    bears       the    burden     of    proving   by   a

23   preponderance of the evidence that he is entitled to habeas relief.

24   Cullen, 563 U.S. at 181.      The state courts’ decisions on the merits

25   are entitled to deference under AEDPA and may not be disturbed

26   unless they were ones “with which no fairminded jurist could

27   agree.” Davis v. Ayala, - U.S. -, 135 S. Ct. 2187, 2208 (2015).

28        B. Procedural Default


                                             13
 1        A procedural default may be excused only if “a constitutional

 2   violation has probably resulted in the conviction of one who is

 3   actually innocent,” or if the prisoner demonstrates cause for the

 4   default and prejudice resulting from it.     Murray v. Carrier, 477

 5   U.S. 478, 496 (1986).

 6        To demonstrate cause for a procedural default, the petitioner

 7   must “show that some objective factor external to the defense

 8   impeded” his efforts to comply with the state procedural rule.

 9   Murray, 477 U.S. at 488.       For cause to exist, the external

10   impediment must have prevented the petitioner from raising the

11   claim.   See McCleskey v. Zant, 499 U.S. 467, 497 (1991).

12        With respect to the prejudice prong, the petitioner bears

13   “the burden of showing not merely that the errors [complained of]

14   constituted a possibility of prejudice, but that they worked to

15   his actual and substantial disadvantage, infecting his entire

16   [proceeding] with errors of constitutional dimension.”      White v.

17   Lewis, 874 F.2d 599, 603 (9th Cir. 1989) (citing United States v.

18   Frady, 456 U.S. 152, 170 (1982)).

19   III. Analysis

20        Grounds 1(B), 2, and 4 were addressed by the state courts on

21   their merits.   Grounds 3(B) and 6(A) were never raised to the state

22   courts, so Matlean must demonstrate cause and prejudice before

23   obtaining any relief on those claims.

24        A. Ground 1(B)

25        In Ground 1(B), Matlean asserts that his medication regime

26   rendered him unable to enter a voluntary plea. (ECF No. 19 at 17).

27   Matlean asserts that at the time of his guilty plea, medical

28   records show he was under the influence of hydrocodone, trazadone,


                                      14
 1   and clonazepam. He argues that these medications can impair mental

 2   and physical abilities and induce drowsiness, and that in fact he

 3   was very drowsy and unaware of his surroundings when he changed

 4   his plea. Matlean points to his own testimony at the evidentiary

 5   hearing as support for his assertion, as well as his attorney’s

 6   statement that he was too high to sign a change of plea.

 7        The federal constitutional guarantee of due process of law

 8   requires that a guilty plea be knowing, intelligent and voluntary.

 9   Brady v. United States, 397 U.S. 742, 748 (1970); Boykin v.

10   Alabama, 395 U.S. 238, 242 (1969); United States v. Delgado–Ramos,

11   635 F.3d 1237, 1239 (9th Cir. 2011). “The voluntariness of [a

12   petitioner’s] guilty plea can be determined only by considering

13   all of the relevant circumstances surrounding it.” Brady, 397 U.S.

14   at 749. Those circumstances include “the subjective state of mind

15   of the defendant . . . .” Iaea v. Sunn, 800 F.2d 861, 866 (9th

16   Cir. 1986).

17        Addressing the “standard as to the voluntariness of guilty

18   pleas,” the Supreme Court has stated:

19        (A) plea of guilty entered by one fully aware of the
          direct consequences, including the actual value of any
20        commitments made to him by the court, prosecutor, or his
          own counsel, must stand unless induced by threats (or
21        promises    to    discontinue    improper    harassment),
          misrepresentation      (including      unfulfilled     or
22        unfulfillable promises), or perhaps by promises that are
          by   their   nature   improper  as   having   no   proper
23        relationship to the prosecutor's business (e.g. bribes).
24
     Brady, 397 U.S. at 755 (quoting Shelton v. United States, 246 F.2d
25
     571, 572 n.2 (5th Cir. 1957) (en banc), rev’d on other grounds,
26
     356 U.S. 26 (1958)); see also North Carolina v. Alford, 400 U.S.
27
     25, 31 (1970) (noting that the “longstanding test for determining
28


                                     15
 1   the validity of a guilty plea is ‘whether the plea represents a

 2   voluntary and intelligent choice among the alternative courses of

 3   action open to the defendant.’”).

 4          In Blackledge v. Allison, 431 U.S. 63 (1977), the Supreme

 5   Court addressed the evidentiary weight of the record of a plea

 6   proceeding when the plea is subsequently subject to a collateral

 7   challenge. While noting that the defendant’s representations at

 8   the time of his guilty plea are not “invariably insurmountable”

 9   when challenging the voluntariness of his plea, the court stated

10   that, nonetheless, the defendant’s representations, as well as any

11   findings made by the judge accepting the plea, “constitute a

12   formidable barrier in any subsequent collateral proceedings” and

13   that    “[s]olemn   declarations   in   open   court   carry   a   strong

14   presumption of verity.” Blackledge, 431 U.S. at 74; see also Muth

15   v. Fondren, 676 F.3d 815, 821 (9th Cir. 2012); Little v. Crawford,

16   449 F.3d 1075, 1081 (9th Cir. 2006).

17          Finding Matlean’s plea voluntary, knowing and intelligent,

18   the trial court held:

19               The record pertaining to petitioner’s guilty plea
            is indicative of a plea entered knowingly and
20          voluntarily with the assistance of counsel. Statements
            made by counsel and petitioner during the change of plea
21          process and the sentencing hearing, consistently exude
            a desire by petitioner to forgo trial out of a sense of
22          remorse and with the stated purpose of not putting the
            victim’s family through a trial.    The record supports
23          the decision to plead guilty was made against the advice
            of counsel.
24
                 Consistent with petitioner’s desire to plead
25          guilty, counsel set petitioner on a strategic course
            designed to place petitioner in a position at sentencing
26          to make the best argument for leniency. The first step
            in that process appears to have been to obtain a
27          favorable plea negotiation from the State. To that end,
            petitioner provided a statement to the Douglas County
28          Sheriff’s Office wherein petitioner provided details

                                        16
     regarding his commission of the murder and the
 1   involvement of petitioner’s girlfriend, Dawn Oxley.
 2        Petitioner’s statement was provided to the state
     nearly one year before petitioner pleaded guilty.
 3   Ultimately, counsel and petitioner were able to achieve
     favorable plea negotiations with the State. The benefits
 4   of the bargain for petitioner were substantial and
     included abandonment of the deadly weapon enhancement
 5   and recommendation from the State for a sentence of life
     with the possibility of parole in 20 years plus a
 6   consecutive 4 to 10 year sentence.
 7        Whether born out of sincerity or mere strategy to
     obtain leniency at sentencing, the record consistently
 8   depicts petitioner as being remorseful and unwilling to
     put the victim’s family through a trial. The record
 9   demonstrates that this was the course chosen by
     petitioner from a time well before the guilty plea was
10   entered up until the time judgment was pronounced.
     Confessions to the Douglas County Sheriff’s Office, Dr.
11   Martha Mahaffey, and the Division of Parole and
     Probation, Dateline and statements made at the change of
12   plea hearing, for instance, all support that this was
     the course chosen by petitioner. Petitioner did not make
13   any indication at the sentencing hearing that he was
     desirous of withdrawing the plea.
14
          ….
15
     Petitioner’s testimony [at the evidentiary hearing] was
16   not compelling, particularly when considered against the
     aforementioned record and his obvious current motivation
17   to overturn his sentence. Much of petitioner’s testimony
     was in direct conflict with the plea memorandum, the
18   answers petitioner gave during the change of plea
     hearing held on December 20, 2011, and statements made
19   at the sentencing hearing. During the course of his
     testimony, petitioner recognized the contradictions and
20   claimed he had been dishonest with the court during the
     change of plea hearing.    The court finds petitioner’s
21   testimony was not credible.
22        ….
23        The record, including statements of the petitioner
     and counsel in the guilty plea memorandum and transcript
24   from the change of plea hearing, directly refutes that
     petitioner was under the influence of prescription
25   medication to a degree rendering him incompetent to
     enter a plea or that petitioner was otherwise confused
26   about anything. Nor did the court observe any signs of
     confusion or being under the influence of medications.
27   Petitioner did not list confusion or being under the
     influence of medication as a basis for plea withdrawal
28   when he moved to withdraw his plea post-sentencing.

                                17
 1               Petitioner has not armed the court with any basis
            upon which to distrust the record. During petitioner’s
 2          testimony, he was unable to articulate a singular issue
            that he was confused about. Petitioner acknowledged that
 3          prior to changing his plea, he had previously gone
            through the process of a guilty plea in prior felony
 4          proceedings resulting in felony convictions. . . . The
            court finds petitioner’s claim of confusion to be
 5          contrived.
 6   (ECF No. 23-54 at 6-8). 3 On appeal, the Nevada Supreme Court held:

 7          First, appellant contends that the district court erred
            by denying his claim that his guilty plea was not
 8          voluntary because he entered it while he was under the
            influence of medications. Appellant stated in his guilty
 9          plea agreement that he understood the consequences of
            pleading guilty and the rights he was giving up, despite
10          any medications he was taking. This matter was also
            extensively discussed during the guilty plea canvass.
11          See Crawford v. State, 117 Nev. 718, 722, 30 P.3d 1123,
            1126 (2001) (“A thorough plea canvass coupled with a
12          detailed, consistent, written plea agreement supports a
            finding that the defendant entered the plea voluntarily,
13          knowingly, and intelligently”), overruled on other
            grounds by Stevenson v. State, 131 Nev., Adv. Op. 61,
14          354 P.3d 1277 (2015). And at the evidentiary hearing on
            his petition, appellant was unable to identify anything
15          he may have misunderstood about the proceedings and
            eventually admitted that he simply regretted pleading
16          guilty. Therefore, we conclude that the district court
            did not err in rejecting this challenge to the guilty
17          plea.
18   (ECF No. 23-72 at 1-2).

19          Preliminarily,    Matlean   argues   that   the   state   courts’

20   conclusions are not entitled to deference because they did not

21   apply the appropriate standard. In fact, he argues, it is not clear

22   what standard the courts applied in resolving his claim.

23          Matlean’s argument is without merit. AEDPA review does not

24   “require citation” or even awareness of Supreme Court cases “so

25   long as neither the reasoning nor the result of the state-court

26   decision contradicts them.” Early v. Packer, 537 U.S. 3, 8 (2002).

27   Here, the state courts’ resolution of the claim depended on finding

28   3   Citation is to ECF number at the top of the page.

                                         18
 1   that    Matlean   entered    his    plea      knowingly,    voluntarily,       and

 2   intelligently.    For all the reasons outlined by the trial court in

 3   its order denying Matlean’s state court petition, Matlean made a

 4   conscious, knowing, voluntary and intelligent decision to enter

 5   his plea and he failed to demonstrate that the effects of any

 6   medications he was taking hindered his ability to comprehend what

 7   he was doing.     The Nevada Supreme Court likewise concluded that

 8   Matlean knew he was entering a plea, had wanted to enter a plea,

 9   and had not established that he lacked the capacity to enter his

10   plea. Even if the state courts had not applied the appropriate

11   standard, which the court does not find, their findings at least

12   do not conflict with the relevant standard, so deference to their

13   decisions still applies.

14          Matlean argues that even if the state courts applied the

15   correct standard, their decision was an unreasonable application

16   of the law or an unreasonable determination of the facts.

17          Matlean argues that in denying his claim, the Nevada Supreme

18   Court’s was unreasonable in citing his written plea agreement, in

19   which   he   represented    he    was   not   under   the   influence    of    any

20   medications, because his medical records clearly demonstrate that

21   this    representation      was     false.      He    further   argues        that

22   characterizing the plea canvass on this point as “extensive” was

23   unreasonable because the court asked Matlean whether he was under

24   the influence only a few times.         He argues that the court’s finding

25   that he could not identify anything about the proceedings he

26   misunderstood was not reasonable because he said several times

27   during the evidentiary hearing that he was out of it and confused.

28   And finally, Matlean argues that he never admitted that he had


                                             19
 1   buyer’s remorse, despite the State’s attempts to trick him into

 2   doing    so,   and   that   instead   he    steadfastly    maintained      he    was

 3   confused, rendering the Nevada Supreme Court’s contrary finding

 4   unreasonable.

 5           Respondents’ primary argument in opposition is that Matlean’s

 6   representations at the evidentiary hearing were inconsistent with

 7   both his earlier representations to the court and with his other

 8   contentions during the evidentiary hearing, including his repeated

 9   assertion that he opted to change his plea because his attorney

10   had promised him $20,000 to do so.              Respondents argue that Matlean

11   has introduced no evidence that his medications rendered him unable

12   to enter a plea other than his own conclusory assertions.                       They

13   point out that although Stover was present for the state court

14   evidentiary hearing, Matlean did not call him to testify.

15           On this last point, Matlean replies that it was the State

16   that declined to call Stover during the evidentiary hearing, so

17   Matlean’s assertion that Stover stated he was too high to plead

18   remains uncontradicted.

19           None of Matlean’s contentions is persuasive. As the trial

20   court thoroughly outlined in its order denying Matlean’s state

21   court petition, Matlean’s intent to plead guilty was evident for

22   several    months    before   ultimately        changing   his    plea,   and   his

23   responses      during   the   change       of    plea   hearing    were   cogent,

24   appropriate and thorough, and did not in any way suggest that

25   Matlean did not understand the proceedings or the fact he was

26   pleading guilty.        The trial court concluded that Matlean’s late-

27   raised assertion that he was under the effects of medications was

28   contrived and lack credibility based on the entirety of the record


                                            20
 1   and the trial court’s own observations during the change of plea.

 2   The Nevada Supreme Court’s finding that Matlean’s allegations

 3   lacked credibility was consistent with these findings. Matlean’s

 4   assertion that his attorney stated he was too high to plead is not

 5   supported by anything other than his own self-serving allegation,

 6   and Matlean failed to develop any factual support for this claim

 7   during the state court proceedings despite having the clear ability

 8   to do so. The record fully supports the state courts’ conclusions

 9   that Matlean’s plea was knowing, voluntary and intelligent. This

10   conclusion was neither an unreasonable application of the law nor

11   an unreasonable determination of fact.

12           As the state courts were not objectively unreasonable in

13   finding Matlean’s plea was knowing, voluntary, and intelligent,

14   Matlean is not entitled to relief on Ground 1(B).

15           B. Ground 2

16           In his second ground for relief, Matlean asserts that the

17   prosecutor breached the guilty plea agreement by failing to abide

18   by the spirit of the agreement.   Specifically, Matlean argues that

19   the State’s misleading statements impacted Matlean’s chances of

20   receiving the parties’ agreed-upon sentence. (ECF No. 19 at 19-

21   23).

22           A defendant has a due process right to enforce the terms of

23   his plea agreement. Santobello v. New York, 404 U.S. 257, 261-62

24   (1971). The Ninth Circuit has held that plea agreements “amount

25   to, and should be interpreted as, a contract under state contract

26   law.”     Kernan v. Cuero, 138 S. Ct. 4, 8 (2017); see also Buckley

27   v. Terhune, 441 F.3d 688, 694–95 (9th Cir. 2006) (quoting Ricketts

28   v. Adamson, 483 U.S. 1, 6 n. 3 (1987) (“[T]he construction and


                                       21
 1   interpretation of state court plea agreements ‘and the concomitant

 2   obligations    flowing      therefrom        are,    within     broad   bounds    of

 3   reasonableness, matters of state law.’”)).

 4        Under    Nevada   law,   “[w]hen        the    State   enters    into   a   plea

 5   agreement, it is held to the most meticulous standards of both

 6   promise and performance with respect to both the terms and the

 7   spirit of the plea bargain.” Sparks v. State, 110 P.3d 486, 487

 8   (Nev. 2005) (internal quotation marks omitted).

 9        A   prosecutor    is   not   required          to   make   an   “enthusiastic”

10   recommendation for an agreed-upon sentence, absent language to the

11   contrary in the plea agreement. United States v. Benchimol, 471

12   U.S. 453, 455 (1985).       However, it cannot

13
          superficially abide by [a] promise to recommend a
14        particular sentence while also making statements that
          serve no practical purpose but to advocate for a harsher
15        one. That is, the government breaches its bargain with
          the defendant if it purports to make the promised
16        recommendation while winking at the district court to
          impliedly request a different outcome.
17
     United States v. Heredia, 768 F.3d 1220, 1231 (9th Cir. 2014).
18
          A due process violation occurs if the State breaches the plea
19
     agreement, whether or not it had any effect on the defendant’s
20
     sentence. United States v. Mondragon, 228 F.3d 978, 981 (9th Cir.
21
     2000) (“It is of no consequence that … the statements may have had
22
     no effect upon the sentence. The harmless error rule does not apply
23
     when the government breaches a plea agreement.”).
24
          Matlean argues that the primary question in the trial court’s
25
     mind at sentencing was whether Matlean had been truthful when he
26
     gave his statement to the police, as evidenced by the several
27
     questions the court asked of the prosecutor. In response, he
28


                                             22
 1   asserts, the prosecutor gave misleading statements or refused to

 2   engage in the trial court’s line of questioning. Matlean points to

 3   the following failures or misstatements by the prosecutor:

 4        1.   He declined the court’s explicit offer to present any

 5   evidence about whether Matlean’s statement might be truthful, and

 6   expressly declined to offer his own opinion about whether Matlean

 7   or Dawn was telling the truth;

 8        2.   When the court pointed out that the prosecutor’s refusal

 9   to take a side was making sentencing difficult, he agreed before

10   changing the subject;

11        3.   He failed to tell the court that even the preliminary

12   hearing judge thought Dawn was “dancing around the truth” and

13   possibly solicited Ben’s murder, (ECF Nos. 23-3 (Tr. 154-55) & 23-

14   4 (Tr. 74));

15        4.   He failed to point out that when Dawn first contacted

16   police, her words reflected an obvious consciousness of guilt;

17        5.   He failed to point out that the testimony of Devin,

18   Dawn’s son, could provide corroborating evidence of Dawn’s guilt;

19        6.   He failed to point out that the State had charged Matlean

20   with conspiracy to murder Melissa, which must have meant the State

21   believed Dawn was guilty;

22        7.   He   failed   to   point   out   that   Matlean’s   mother   had

23   submitted a letter to the State claiming to have seen Matlean with

24   Dawn in the early morning hours after the murder was committed.

25        Matlean asserts that his statement to the police was truthful

26   and that the prosecutor refused to tell the court that Matlean was

27   being truthful in contravention of the parties’ plea agreement.

28


                                          23
 1        The   Nevada   Supreme   Court    addressed   Matlean’s   claim   as

 2   follows:

 3        [A]ppellant James Kenneth Wayne Matlean contends that
          the State breached the plea agreement. Specifically,
 4        Matlean contends that the plea agreement required the
          State to make more than a bare recommendation for a
 5        sentence of life with the possibility of parole and that
          the State explicitly repudiated the plea agreement by
 6        implying that Matlean had been untruthful. We disagree.
          According to Matlean’s plea agreement, the State was
 7        only obligated to recommend a sentence of life in prison
          with the possibility of parole and the State reserved
 8        the right to “comment upon the circumstances of the
          crime” and “correct factual misstatements made by the
 9        defendant.”    Here,  the   district   court   solicited
          information from the State about whether it believed
10        Matlean’s claim that his girlfriend conspired with him
          to commit the murder. Matlean’s girlfriend denied any
11        role in the conspiracy.     The State responded to the
          district court’s inquiry by stating that it was not sure
12        which   person   was  telling   the   truth  about   the
          girlfriend’s role in the conspiracy. These comments were
13        within the State’s discretion to “comment upon the
          circumstances of the crime,” and we conclude that the
14        State did not breach its obligations under the plea
          agreement.
15
     (ECF No. 23-40 at 1-2).
16
          Matlean advances several arguments for why the state court’s
17
     decision is not entitled to deference. However, reviewing the
18
     record as a whole, as well as the specific failures and statements
19
     of the prosecutor identified by Matlean, it is clear that the State
20
     did not violate either the express terms of the plea agreement or
21
     the spirit of the agreement.     Because the court so concludes, it
22
     is unnecessary to address Matlean’s several arguments as to why
23
     the state court’s ruling is not entitled to deference. The court
24
     concludes there was no breach of the plea agreement for the reasons
25
     that follow.
26
          The plea agreement required the State to recommend a sentence
27
     with the possibility of parole and allowed it to both offer
28


                                       24
 1   evidence    in   support   of    the    agreement   and   “comment   upon   the

 2   circumstances of the crime”. (ECF No. 23-25 at 2). It did not

 3   require the State to do anything more. It did not require the State

 4   to represent to the court that Matlean was in fact telling the

 5   truth in his statement.

 6        The evidence and arguments Matlean focuses on to suggest he

 7   was telling the truth are hardly conclusive. The new evidence

 8   submitted by his mother, a letter from her attorney stating that

 9   she saw Matlean and Dawn together in the morning hours of February

10   21, 2008, is fully consistent with Dawn’s testimony that after

11   Matlean woke her up, telling her “It’s done,” she went with him to

12   his mom’s house to switch cars. (Compare ECF No. 23-34 at 7 to ECF

13   No. 23-3 (Tr. 112-17)).         The remaining points are merely arguments

14   as to why Matlean should be believed over Dawn, many of which were

15   raised by defense counsel during sentencing, at prior hearings

16   before     the   court,    and/or      were   included    in   Matlean’s    PSR.

17   Previously, at arraignment, defense counsel had told the court

18   that Dawn’s testimony could not be believed. At sentencing, counsel

19   argued that Dawn lied through her teeth during the preliminary

20   hearing. He pointed out that Dawn’s own son testified that the

21   night before the murder, Dawn was ranting and raving angry at Ben,

22   and stated that she wanted him off the face of the earth. (ECF No.

23   23-30 at 46-47). He pointed out that Dawn’s first words to the

24   police were “I did it.” (Id. at 52).

25        Thus, most of the issues Matlean asserts the prosecutor should

26   have raised were in fact raised by Matlean’s own attorney. Further,

27   it is not fair to construe the prosecutor’s statements as having

28   “no practical purpose but to advocate for a harsher” sentence.


                                              25
 1   Heredia, 768 F.3d at 1231. Rather, the prosecutor, in direct

 2   response to the court’s inquiry, advised the court that there was

 3   insufficient evidence to establish whether Matlean or Dawn was

 4   telling the truth. Therefore, the record reflects the prosecutor

 5   did not violate the plea agreement’s express terms or its spirit.

 6   Matlean is not therefore entitled to relief.

 7           C. Ground 3(B)

 8           In    Ground   3(B),   Matlean   asserts   that   trial   counsel   was

 9   ineffective for allowing him to plead guilty despite knowing that

10   Matlean’s medications were impairing his ability to change his

11   plea.        (ECF No. 19 at 25). The court previously found this claim

12   technically exhausted but procedurally defaulted.             (ECF No. 28 at

13   6-8). Matlean concedes that under the law as it stands, he cannot

14   excuse the default of this claim. 4 (ECF No. 44 at 37). Accordingly,

15   Ground 3(B) will be dismissed as procedurally defaulted.

16           D. Ground Four

17           In his fourth ground for relief, Matlean asserts that trial

18   counsel was ineffective for failing to file a motion to withdraw

19   plea when Matlean asked him to do so. (ECF No. 19 at 27).

20           Ineffective assistance of counsel claims are governed by

21   Strickland v. Washington, 466 U.S. 668 (1984). Under Strickland,

22
     4 The only grounds Matlean would advance to excuse the default would be
23   under Martinez v. Ryan, 566 U.S. 1 (2012). However, Matlean recognizes
     that Martinez applies only if the failure to raise a claim is
24   attributable to lack of or deficient performance by counsel on initial
     postconviction review.    Here, Matlean had counsel and counsel did in
25   fact raise this claim on initial review. The claim is unexhausted because
     it was not raised by counsel on appellate review. Martinez does not
26   provide any exception for a default under these circumstances. Id. at 16
     (declining to extend exception to “attorney errors in other kinds of
27   proceedings,   including    appeals   from   initial-review    collateral
     proceedings, second or successive collateral proceedings, and petitions
28   for discretionary review in a State's appellate courts”).

                                              26
 1   a petitioner must satisfy two prongs to obtain habeas relief—

 2   deficient performance by counsel and prejudice. 466 U.S. at 687.

 3   With respect to the performance prong, a petitioner must carry the

 4   burden of demonstrating that his counsel’s performance was so

 5   deficient     that   it     fell    below     an     “objective    standard    of

 6   reasonableness.” Id. at 688. “‘Judicial scrutiny of counsel’s

 7   performance must be highly deferential,’ and ‘a court must indulge

 8   a strong presumption that counsel's conduct falls within the wide

 9   range   of    reasonable     professional          assistance.’”    Knowles    v.

10   Mirzayance,    556   U.S.    111,   124     (2009)    (citation    omitted).   In

11   assessing prejudice, the court “must ask if the defendant has met

12   the burden of showing that the decision reached would reasonably

13   likely have been different absent [counsel’s] errors.” Id. at 696.

14        The trial court held, in pertinent part, that Matlean had

15   suffered no prejudice as a result of his attorney’s failure to

16   file a motion to withdraw the plea because any such motion would

17   have been denied. (ECF No. 23-54 at 8-9). The Nevada Supreme Court

18   agreed, holding:

19        Third, appellant contends that the district court erred
          by denying his claim that counsel was ineffective
20        “because [he] . . . attempted to withdraw his guilty
          plea three times before sentencing but trial counsel
21        refused.” . . . . To the extent appellant argues that
          counsel was ineffective for failing to move to withdraw
22        his plea before sentencing, the district court concluded
          that the motion would not have been granted because
23        appellant was unable to articulate any valid grounds to
          withdraw his plea. See NRS 176.165. We agree. See Lader
24        v. Warden, 121 Nev. 682, 686, 120 P3d 1164, 1166 (2005)
          (giving deference to the district court’s factual
25        findings but reviewing its legal conclusions de novo).
          Therefore, we conclude that no relief is warranted on
26        this claim.
27   (ECF No. 23-72 at 2-3).

28


                                            27
 1        Matlean’s first argument is that defendants have an absolute

 2   right to seek to withdraw their pleas, so counsel’s refusal to

 3   file a motion to withdraw plea violates his right to effective

 4   assistance of counsel whether or not the refusal resulted in any

 5   prejudice.    Matlean bases his argument on McCoy v. Louisiana, 138

 6   S. Ct. 1500, 1508 (2018), recognizing that certain decisions,

 7   including    the   right   to    decide    whether     to     plead   guilty,   rest

 8   entirely in the defendant’s hands, and Roe v. Flores, 528 U.S. 470

 9   (2000), which holds that courts will presume prejudice if an

10   attorney fails to file a notice of appeal despite being asked to

11   do so by the defendant. While recognizing that the argument he

12   makes is not one that has been explicitly decided by the U.S.

13   Supreme court, Matlean argues that the Nevada Supreme Court’s

14   refusal to extend relevant Supreme Court precedent to recognize an

15   absolute right to seek to withdraw the plea was unreasonable.

16        “Section 2254(d)(1) provides a remedy for instances in which

17   a   state    court   unreasonably         applies      [the     Supreme]   Court’s

18   precedent;    it   does    not   require       state   courts    to   extend    that

19   precedent or license federal courts to treat the failure to do so

20   as error.” White v. Woodall, 572 U.S. 415, 426 (2014). “‘[I]f a

21   habeas court must extend a rationale before it can apply to the

22   facts at hand,’ then by definition the rationale was not ‘clearly

23   established at the time of the state-court decision.’” Id.
          The difference between applying a rule and extending it
24        is not always clear, but certain principles are
          fundamental enough that when new factual permutations
25        arise, the necessity to apply the earlier rule will be
          beyond doubt. The critical point is that relief is
26        available under § 2254(d)(1)’s unreasonable-application
          clause if, and only if, it is so obvious that a clearly
27        established rule applies to a given set of facts that
          there could be no fairminded disagreement on the
28        question.

                                               28
 1   Id. at 427 (citations and internal punctuation omitted). Whether

 2   Supreme Court case law, as it existed at the time of Matlean’s

 3   sentencing, required a presumption of prejudice to apply where an

 4   attorney fails to file a requested motion to withdraw plea is a

 5   matter that could be debated among fairminded jurists.                Thus, the

 6   Nevada Supreme Court could not have been objectively unreasonable

 7   in failing to extend Supreme Court case law to that context.                  The

 8   Nevada   Supreme    Court’s   decision       therefore   remains    subject   to

 9   deferential review.

10        Matlean next argues that even if the state courts were not

11   unreasonable in requiring a finding of prejudice to succeed on

12   this claim, they did not apply the appropriate standard, so their

13   conclusion   is    still   not    entitled     to   deference.    Specifically,

14   Matlean asserts that the state courts required him to show his

15   motion would have been granted instead of inquiring into whether

16   there was a reasonable probability that it would have been granted,

17   as required under Strickland.

18        Matlean’s     argument      is   without   merit.    The    state   courts’

19   conclusion   that    his   motion      would    not   have   been   granted    is

20   tantamount to holding there was no reasonable probability it would

21   have been granted.     The state courts applied the correct standard

22   to Matlean’s claim.

23        Turning to the merits, Matlean clearly asked his attorney at

24   least once to withdraw his plea before sentencing, as that point

25   was conceded by Mr. Stover more than once.                      Whether it was

26   deficient for Stover to refuse to file the motion is not a matter

27   that need be discussed, however, because the Nevada Supreme Court

28


                                             29
 1   resolved the claim on prejudice grounds alone, and that finding

 2   was not objectively unreasonable.

 3           At the time Matlean would have sought to withdraw his plea,

 4   such a motion would have been granted only if the trial court found

 5   it was not voluntary, knowing, or intelligent. Crawford v. State,

 6   30 P.3d 1123, 1125-26 (Nev. 2001); see also Stevenson v. State,

 7   354 P.3d 1277, 1280 (Nev. 2015).               Given the extensive plea canvass

 8   and Matlean’s actions leading up to the change of plea, it is

 9   objectively reasonable to conclude that the trial court would not

10   have allowed Matlean to withdraw his plea. The trial court itself

11   noted it would not likely have granted such a motion, and this

12   conclusion is supported by the record.

13           Although Matlean asserts he would have won such a motion, his

14   arguments are not persuasive.             Matlean asserts he would have won

15   a motion on all the grounds asserted in his petition, including

16   his assertion that he entered a plea only because his attorney

17   promised him $20,000 to do so.            To the extent Matlean asserts that

18   a motion to withdraw plea on this basis would have been granted,

19   the state courts considered this contention explicitly in reaching

20   their    holding.     (See    ECF   No.   23-54    at    9).   The   state   courts’

21   conclusions were not objectively unreasonable.

22           Thus, the state courts were not objectively unreasonable in

23   finding no prejudice on account of counsel’s failure to file a

24   motion to withdraw plea. As such, Matlean is not entitled to relief

25   on his Ground Four of the petition.

26           E. Ground 6(A)

27           In   Ground   6(A),    Matlean    asserts       that   trial   counsel   was

28   ineffective for failing to object to the prosecutor’s misleading


                                               30
 1   statements at sentencing and should have explained all the reasons

 2   Matlean should be believed over Dawn. (ECF No. 19 at 30). He argues

 3   that if counsel had done more, it is reasonably likely he would

 4   have received a more beneficial sentence. (Id.)

 5           As previously held by the court, this claim is procedurally

 6   defaulted, and to obtain relief, Matlean must demonstrate cause

 7   and prejudice. It is unnecessary to address this threshold matter,

 8   however, as Matlean’s claim is without merit.

 9           Matlean’s claim is, essentially, that counsel should have

10   raised all the arguments set forth in Ground Two, supra, save one, 5

11   and that his failure to do so was ineffective. As previously

12   discussed, Matlean’s attorney did, in fact, raise most of the

13   arguments     he   asserts   should   have   been   raised.   The   remaining

14   arguments were not on the whole conclusive evidence that Matlean

15   told the truth. The strongest evidence – Devin’s testimony – was

16   raised by defense counsel. (ECF No. 23-30 at 46-47). Because

17   counsel raised the strongest arguments Matlean had to discredit

18   Dawn, his representation was not deficient. For the same reasons,

19   there    is   no   reasonable   probability    that   the   outcome   of   the

20   proceedings would have been different had counsel raised all the

21   arguments Matlean believes should have been raised. For those

22   reasons, Matlean has failed to establish ineffective assistance of

23   counsel and is not therefore entitled to relief on Ground 6(A).

24

25

26

27   5 Matlean concedes that his attorney did not have the letter from his
     mother before sentencing and thus could not have raised this point during
28   the proceedings.

                                           31
 1   IV. Motion for Evidentiary Hearing

 2        Matlean seeks an evidentiary hearing on several points. With

 3   respect to all but one point, the court has resolved the petition

 4   without addressing the matters sought to be developed by Matlean

 5   in an evidentiary hearing, and for that reason the motion for

 6   evidentiary hearing on those grounds will be denied.

 7        The sole exception is Matlean’s request that he be allowed to

 8   present expert testimony of the effects of the medications he was

 9   taking at the time of his change of plea.        Because this claim was

10   resolved by the state courts on the merits, and their findings of

11   fact were not objectively unreasonable, the court is limited to

12   considering the state court record to resolve this claim. Cullen

13   v.   Pinholster,   563   U.S.   170,    181   (2011).   Accordingly,   an

14   evidentiary hearing is not authorized, and the motion for such

15   will be denied.

16   V. Certificate of Appealability

17        In order to proceed with an appeal, Matlean must receive a

18   certificate of appealability. 28 U.S.C. § 2253(c)(1); Fed. R. App.

19   P. 22; 9th Cir. R. 22-1; Allen v. Ornoski, 435 F.3d 946, 950-951

20   (9th Cir. 2006); see also United States v. Mikels, 236 F.3d 550,

21   551-52 (9th Cir. 2001). Generally, a petitioner must make “a

22   substantial showing of the denial of a constitutional right” to

23   warrant a certificate of appealability. Allen, 435 F.3d at 951; 28

24   U.S.C. § 2253(c)(2); Slack v. McDaniel, 529 U.S. 473, 483-84

25   (2000). “The petitioner must demonstrate that reasonable jurists

26   would find the district court’s assessment of the constitutional

27   claims debatable or wrong.” Allen, 435 F.3d at 951 (quoting Slack,

28   529 U.S. at 484). In order to meet this threshold inquiry, Matlean


                                        32
 1   has the burden of demonstrating that the issues are debatable among

 2   jurists   of   reason;     that   a   court   could   resolve    the    issues

 3   differently;   or   that    the   questions    are    adequate   to    deserve

 4   encouragement to proceed further. Id.

 5        The court has considered the issues raised by Matlean, with

 6   respect to whether they satisfy the standard for issuance of a

 7   certificate of appealability, and determines that none meet that

 8   standard. Accordingly, Matlean will be denied a certificate of

 9   appealability.

10   VI. Conclusion

11        In accordance with the foregoing, IT IS THEREFORE ORDERED

12   that the second amended petition (ECF No. 19) is DENIED WITH

13   PREJUDICE, and this action is therefore DISMISSED.

14        IT IS FURTHER ORDERED that Matlean’s motion for evidentiary

15   hearing (ECF No. 45) is DENIED.

16        IT IS FURTHER ORDERED that Matlean is DENIED a certificate of

17   appealability.

18        The Clerk of Court shall enter final judgment accordingly and

19   CLOSE this case.

20        IT IS SO ORDERED.

21        DATED: This 9th day of March, 2020.
22

23                                         ____________________________
                                           UNITED STATES DISTRICT JUDGE
24

25

26

27

28


                                            33
